DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
In addition, figs. 3, 4, 7a, 7b, 8a, 8b, 9, 10, 12 include multiple figures.  The separated parts should be provided with connecting lines or separate figure numbers.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Disclosed herein” appears on line 1 which is a phrase which can be implied.  

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Regarding claims 10 and 11, “externally applied to the patient” should be recited as –configured to be externally applied to the patient-- for clarity and to avoid including human parts.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “the first” on line 1 lacks antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-15 respectively of U.S. Patent No. 10,925,803. Although the claims at issue are not identical, they are not patentably distinct from each other.
Application 16,839,240
Patent 10,925,803

mechanically stimulating both auditory and vestibular nerve bundles of a vestibulocochlear nerve of a patient, wherein the stimulation comprises a first mechanical vibratory stimulus for mechanically stimulating the auditory nerve bundle of the vestibulocochlear nerve and a second mechanical vibratory stimulus for mechanically stimulating the vestibular nerve bundle of the vestibulocochlear nerve, wherein the mechanical vibratory stimuli vibrate at different frequencies and are applied simultaneously by a vibrating mechanism externally applied to the patient, and wherein the mechanical vibratory stimuli are achieved by application of a mechanical force.

2. The method of claim 1, wherein the mechanical vibratory stimuli are applied to both vestibulocochlear nerves of the patient.



4. The method of claim 1, wherein at least one of the mechanical vibratory stimuli is applied at a frequency of about 0.3 Hz to about 15 Hz.

5. The method of claim 4, wherein the second mechanical vibratory stimulus is applied at a frequency of about 0.3 Hz to about 15 Hz.

6. The method of claim 1, wherein the first mechanical vibratory stimulus is applied to the auditory nerve bundle of the vestibulocochlear nerve, without affecting the vestibular nerve bundle of the vestibulocochlear nerve.

7. The method of claim 1, wherein the second mechanical vibratory stimulus is applied to the vestibular nerve bundle of the vestibulocochlear nerve, without affecting the 

8. A method of increasing concentration, the method comprising: mechanically stimulating both auditory and vestibular nerve bundles of a vestibulocochlear nerve of a patient, wherein the stimulation comprises a first mechanical vibratory stimulus for mechanically stimulating the auditory nerve bundle of the vestibulocochlear nerve and a second mechanical vibratory stimulus for mechanically stimulating the vestibular nerve bundle of the vestibulocochlear nerve, wherein the mechanical vibratory stimuli are applied simultaneously by a vibrating mechanism externally applied to the patient to increase Beta brain wave activity, and wherein the mechanical vibratory stimuli are achieved by application of a mechanical force.

9. A method of enhancing relaxation, the method comprising:


10. An apparatus for delivering a mechanical stimulus to the vestibulocochlear nerve of a patient, the apparatus comprising: at least one mechanical vibratory element capable of delivering a complex mechanical vibration to 

11. The apparatus of claim 10, further comprising a second mechanical vibratory element capable of delivering a complex mechanical vibration to another vestibulocochlear nerve of the patient comprising a first mechanical vibratory stimulus between about 0.1 Hz and about 40 

12. The apparatus of claim 10, further comprising user controls for selective control of the stimuli.

13. The apparatus of claim 10, wherein the at least one mechanical vibratory element is adapted for placement externally behind the ear of a patient. 

14. The apparatus of claim 11, wherein the first and second mechanical vibratory elements are adapted for placement externally behind the ear of a patient.


vestibulocochlear nerve of a patient, wherein the stimulation comprises a first mechanical vibratory stimulus for mechanically stimulating the auditory nerve bundle of the vestibulocochlear nerve and second mechanical vibratory stimulus for mechanically stimulating the vestibular nerve bundle of the vestibulocochlear nerve, wherein the mechanical vibratory stimuli vibrate at different frequencies and are applied by a vibrating mechanism in contact with the patient. 
    
(vibration results in a mechanical force)


2. The method of claim 1, wherein the mechanical vibratory stimuli are applied to both vestibulocochlear nerves of the patient.

3. The method of claim 1, wherein at least one of the mechanical vibratory stimuli is applied at a frequency of about 0.1 Hz to about 40 Hz. 

4. The method of claim 3, wherein the other mechanical vibratory-stimulus is applied at a frequency of about 0.3 Hz to about 15 Hz. 

5. The method of claim 1, wherein at least one of the mechanical vibratory stimuli is applied at a frequency of about 0.3 Hz to about 15 Hz. 

6. The method of claim 1, wherein the first mechanical vibratory stimulus is applied to the auditory nerve bundle of the vestibulocochlear nerve, without affecting the vestibular nerve bundle. 

   
 7. The method of claim 1, wherein the second mechanical vibratory stimulus is applied to the vestibular nerve bundle, 
without affecting the auditory nerve bundle. 

    

10. A method of increasing concentration, the method comprising: mechanically stimulating a vestibulocochlear nerve of a patient, wherein the stimulation comprises a first mechanical vibratory stimulus for mechanically stimulating the auditory nerve bundle of the vestibulocochlear nerve and a second mechanical vibratory stimulus for mechanically stimulating the vestibular nerve bundle of the vestibulocochlear nerve, wherein the mechanical vibratory stimuli are applied by a vibrating mechanism in contact with the patient to increase Beta brain wave activity. 

(vibration results in a mechanical force)



11. A method of enhancing relaxation, the method comprising: 


and second mechanical vibratory stimulus for stimulating the vestibular nerve bundle of the vestibulocochlear nerve, 

wherein the mechanical vibratory stimuli are applied by a vibrating mechanism in contact with the patient to increase alpha brain wave activity. 




12. An apparatus for delivering a mechanical stimulus to the vestibulocochlear nerve of a patient, the apparatus comprising: at least one mechanical vibratory element capable of delivering a complex mechanical vibration 

    (vibration results in a mechanical force)



13. The apparatus of claim 12, further comprising a second mechanical vibratory element capable of delivering a complex vibration comprising a first mechanical vibratory stimulus between 0.1 Hz and about 40 Hz and a second mechanical vibratory stimulus between about 0.3 Hz and about 15 

    

14. The apparatus of claim 12, further comprising user controls for selective control of the stimuli. 

15. The apparatus of claim 12, wherein the at least one mechanical vibratory element is adapted for placement externally behind the ear of a patient. 

15. The apparatus of claim 12, wherein the at least one mechanical vibratory element is adapted for placement externally behind the ear of a patient.


Any infringement over the patented claims would also infringe the instant claims.  Thus, the instant claims do not differ in scope over the patented claims.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting and any 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785